                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT

 In Re:     Maxine Johnson Edmond                                        Chapter 13
                                                                         Case No. 19-42456
                                  Debtor(s)                              Judge: Thomas J. Tucker
                                                   /

                                    ORDER CONFIRMING PLAN

          The Debtor's Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation
of the plan was held after due notice to parties in interest. Objections, if any, have been resolved. The
Court hereby finds that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11
U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor's Chapter 13 plan, as last modified, if at
all, is confirmed.
          IT IS FURTHER ORDERED that the claim of Ardelean & Dunne, PLLC, Attorneys for the
Debtor(s), for the allowance of compensation and reimbursement of expenses is allowed in the total
amount of $3,500.00 in fees and $0.00 in expenses, and that the portion of such claim which has not
already been paid, to-wit: $3,310.00 shall be paid by the Trustee as an administrative expense of this
case.
          IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all
property of the Debtor and this estate as required by law and contract.
          All filed claims to which an objection has not been filed are deemed allowed pursuant to 11
U.S.C. §502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant to
the terms of the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
          IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]


 APPROVED:                       OBJECTIONS WITHDRAWN:                   APPROVED:

 /s/ Tammy L. Terry              /s/                                     /s/ Brian P. Dunne P-71177
 Tammy L. Terry                  Attorneys for Creditor                  Brian P. Dunne P-71177
 CHAPTER 13 TRUSTEE                                                      Ardelean & Dunne, PLLC
 535 Griswold, Suite 2100                                                Attorneys for Debtor(s)
 Detroit, MI 48226                                                       29777 Telegraph Road, Suite 1630
                                                                         Southfield, MI 48034
                                                                         Phone: (248) 557-7488
                                                                         Email: edmi@arddun.com




   19-42456-tjt      Doc 43      Filed 07/18/19        Entered 07/18/19 07:58:27         Page 1 of 2
Signed on July 18, 2019




   19-42456-tjt   Doc 43   Filed 07/18/19   Entered 07/18/19 07:58:27   Page 2 of 2
